Citation Nr: 1027429	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-28 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 
1957 to October 1959.

This appeal to the Board of Veterans' Appeals (Board) is from 
December 2008 and March 2009 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

As support for his claims, the Veteran testified at a 
videoconference hearing in June 2010 before the undersigned 
Veterans Law Judge of the Board.  
During the hearing, the Veteran indicated he would attempt to 
obtain and submit supporting medical evidence, specifically, a 
copy of an audiogram he reportedly had many years ago, about 6 
months after service (so in 1959/60 or thereabouts), showing 
there were objective indications of hearing loss even then when 
undergoing a physical evaluation and applying for a civilian job 
with the DuPont Company.  And to allow him time to obtain and 
submit this additional evidence, the presiding judge held the 
record open for 30 days following the hearing, but no such 
additional evidence since has been received.  

This appeal is part of the VA's Expedited Claims Adjudication 
(ECA) initiative, a new pilot program designed to accelerate 
claims and appeals processing.

Unfortunately, however, because they require further development, 
the Board must REMAND the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




REMAND

The Veteran attributes his bilateral hearing loss and tinnitus to 
acoustic trauma sustained during his military service.  More 
specifically, he contends he was repeatedly exposed to 
excessively loud noise during training exercises, such as while 
on the firing range and during tactical assaults.  See his 
September 2008 claim, October 2008 statement, and the transcript 
of his more recent June 2010 videoconference hearing testimony.

The Veteran's DD Form 214 does not show he received any awards or 
medals denoting combat service, and indeed, he does not contend 
to have sustained acoustic trauma in combat, especially 
considering that he served from October 1957 to October 1959, so 
during the years immediately after the Korean Conflict had ended.  
The report of his military separation examination in 1959 also 
shows normal hearing acuity (15/15 on the whispered voice test).  
So at least according to the evidence currently in the file, 
including his service treatment records (STRs), there is no 
indication of any complaint, treatment or diagnosis of bilateral 
hearing loss or tinnitus while in service.

Importantly, though, the Veteran asserts that he was refused 
admittance to Army flight school based on the results of a 
hearing evaluation in April/May 1958.  He says that evaluation, 
which was at the base hospital in Fort Eustis, Virginia, was the 
first instance that bilateral hearing loss was diagnosed.  See 
the transcript of his June 2010 hearing testimony at pages 4, 6.  
And he has requested that VA obtain these records.  See his March 
2009 notice of disagreement (NOD).  In this regard, the Board 
notes that his STRs would normally contain medical records 
(e.g., physical exams, shot records, outpatient and dental 
records, usually filed within the health record), but might not 
contain clinical records.  Clinical records include inpatient 
records (hospitalized) that are filed by medical facility, year 
of treatment, and the patient's social security number.  So, on 
remand, the AMC must attempt to obtain any applicable clinical 
records, if available, from the base hospital in Fort Eustis, 
Virginia, for April/May 1958, which might be pertinent to the 
claims.

The Veteran also, as mentioned, claims that rather immediately 
after service it was reaffirmed that he had bilateral hearing 
loss when undergoing a physical evaluation as part of a civilian 
job application for DuPont Company.  And although he did not 
personally submit these additional records during the 30 days 
allowed following his June 2010 hearing, the AMC should attempt 
to obtain these records since other development of the claims is 
also required, regardless.  VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim. 38 U.S.C.A. § 5103A(a).  
Specifically, VA is required to make reasonable efforts to obtain 
relevant records, including private records, which the claimant 
adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(1).  If after making such 
reasonable efforts VA is unable to obtain all of the relevant 
records sought, VA must so notify the claimant.  Id.  This notice 
must identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take on 
the claim.  Id.  See also 38 C.F.R. § 3.159(e)(1) and (e)(2).  VA 
regulation clarifies that "reasonable efforts" will generally 
consist of an initial request for the records and, if the records 
are not received, at least one follow-up request.  
38 C.F.R. § 3.159(c)(1).

The Veteran testified during his June 2010 hearing that he had a 
physical examination when he applied for a civilian job rather 
immediately after service, in 1959 or 1960, at DuPont Company, 
which reaffirmed he had hearing loss.  See again the transcript 
of his June 2010 hearing testimony at pages 6-7.  He adds that he 
was then employed at the DuPont Company in Old Hickory, 
Tennessee, as a buyer in the purchasing department for nearly 33 
years, so essentially from rather immediately after his 
separation from the military until retiring in 1993.  See October 
2008 statement and June 2010 hearing testimony.  Importantly, 
he indicated that DuPont conducted annual physical examinations, 
so even if the AMC is unable to obtain the report of his initial 
physical examination in 1959/60, it appears he also had several 
additional physical examinations on a yearly basis until retiring 
many years later in 1993.  Hence, the records of those additional 
evaluations also need to be obtained since they, too, could not 
only show evidence of hearing loss (or tinnitus), but of equal or 
even greater significance, could show continuity of this hearing 
loss (and/or tinnitus) over the course of many years, so as to 
the, in turn, establish the required historical linkage dating 
back to the Veteran's military service.  38 C.F.R. § 3.303(b) 
(2009).

Unfortunately, however, it does not appear the RO has attempted 
to obtain these potentially pertinent records from DuPont Company 
or that the Veteran was able to personally obtain these records.  
So the AMC must now attempt to obtain any potentially relevant 
records from DuPont Company before deciding this appeal, 
to comply with the duty to assist.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c).

Moreover, the AMC must attempt to obtain any outstanding VA 
treatment records.  The report of the Veteran's December 2008 VA 
audiological examination refers to a hearing evaluation at the 
Tennessee Valley Healthcare System (HCS) - Nashville Campus, 
performed on November 20, 2008.  But neither this nor any other 
VA treatment records are associated with the claims file for 
consideration.

So there apparently are additional VA treatment records that need 
to be obtained before deciding this appeal.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (indicating VA has 
constructive, if not actual, notice of this additional evidence 
because it is generated within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  On 
remand, the AMC must attempt to obtain these additional records 
and, if they do not exist, must make an express declaration 
confirming that further attempts to obtain them would be futile.  
The Veteran should also be apprised of the latter situation, if 
it arises.  38 C.F.R. § 3.159(e).



Accordingly, the claims are REMANDED for the following additional 
development or consideration:

(Please note, this appeal is part of the ECA initiative, 
so expeditious handling is requested.)

1.	Contact the National Personnel 
Records Center (NPRC) or appropriate 
authorities to attempt to obtain the 
report of a hearing evaluation the Veteran 
says he had in April/May 1958 at the Army 
base hospital in Fort Eustis, Virginia, 
when applying to flight school.  If this 
requested record is unavailable, or the 
search for it otherwise yields negative 
results and further attempts to obtain 
this record would be futile, this must be 
documented in the claims file and the 
Veteran notified in accordance with 38 
C.F.R. § 3.159(c)(2), (e)(1) and (e)(2).

2.	Also ask the Veteran to complete and 
return the necessary authorizations (VA 
Form 21-4142) for VA to obtain any 
outstanding medical treatment records from 
private doctors - including from the 
DuPont Company in Old Hickory, Tennessee, 
regarding any hearing evaluations (initial 
and/or annual) he had from 1959/60 until 
his retirement in 1993.

Ask that he assist in obtaining these 
additional records by providing the 
relevant dates of evaluation or treatment, 
names of the treating physicians, 
phone numbers and addresses, or by himself 
providing these treatment records if, for 
example, he has them in his personal 
possession.  If he provides a completed 
release form authorizing VA to obtain 
these confidential treatment records, then 
attempt to obtain them with at least one 
follow-up request if no reply is received.  
See 38 C.F.R. § 3.159(c)(1).  Also, if it 
is determined that further attempts to 
obtain these records would be futile, then 
notify him of this in accordance with 
38 C.F.R. § 3.159(e)(1) and (e)(2).

3.	As well, ask that he assist in 
searching for his VA treatment records by 
specifying dates, locations, and providers 
of treatments at VA facilities.  After 
allowing an appropriate time for response, 
contact the Tennessee Valley HCS - 
Nashville Campus, to obtain all of his 
relevant treatment records, especially any 
outstanding records not already associated 
with the claims file.  

If these requested records are 
unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2), (e)(1) and 
(e)(2).

4.	Then readjudicate the claims in light 
of any additional evidence.  If the claims 
are not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
an opportunity to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of the 
claims.



The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



